DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 3/20/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the coolant circuit is between the first and second temperature sensors inside of the electrochemical reactor, or as part of the cooling circuit outside of the reactor.
3 recites the limitation "the second water inlet" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the coolant" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the coolant" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (U.S. Patent Publication 2018/0048003).
Regarding claim 1, Ikeda discloses a fuel cell cooling system comprising: a fuel cell; a cooling water circulation passage comprising a cooling water pump, a radiator, and a three-way valve; an inlet water temperature sensor at the inlet to the fuel cell; and an outlet water temperature sensor at the outlet of the fuel cell (Paragraphs 0067 and 0069 and Fig. 3).  It would be inherent that a cooling pipe would be present inside of the fuel cell to connect the cooling water inlet and cooling water outlet of the fuel cell.  Ikeda teaches that a heater can be present in the bypass passage 44 of Fig. 3, which creates a different coolant circuit (Paragraph 0074).  Ikeda also discloses that the system comprises a controller that controls the different components of the system, such as the 
As to claim 11, Ikeda teaches that the system comprises a battery (Paragraph 0082).
Ikeda teaches every limitation of claims 1 and 11 of the present invention and thus anticipates the claims.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi (U.S. Patent Publication 2017/0187053).
Regarding claim 1, Hoshi discloses a fuel cell cooling system comprising: a fuel cell; a cooling water circulation passage comprising a cooling water pump, a radiator, and a three-way valve; an inlet water temperature sensor at the inlet to the fuel cell; and an outlet water temperature sensor at the outlet of the fuel cell (Paragraphs 0066 and 0072 and Fig. 1).  It would be inherent that a cooling pipe would be present inside of the fuel cell to connect the cooling water inlet and cooling water outlet of the fuel cell.  Hoshi teaches that a heater can be present in cooling system (Paragraph 0071).  Hoshi also discloses that the system comprises a controller that controls the different components of the system, such as the cooling pump, the three-way valve and the heater using the readings of the temperature sensors (Paragraphs 0068, 0076, 0077, 0081, 0083, 0084).  Hoshi shows in Fig. 1 that there is a bypass passage 34 that can create a different coolant circuit.
As to claim 11, Hoshi teaches that the system comprises a battery (Paragraph 0025).
.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN Publication 108054411).
Regarding claim 1, Li discloses a fuel cell cooling system comprising: a fuel cell; a cooling water circulation passage comprising a cooling water pump, a radiator, a heater and a three-way valve; an inlet water temperature sensor at the inlet to the fuel cell; and an outlet water temperature sensor at the outlet of the fuel cell (Paragraph 0019 and Fig. 1).  It would be inherent that a cooling pipe would be present inside of the fuel cell to connect the cooling water inlet and cooling water outlet of the fuel cell.  Li also discloses that the system comprises a controller that controls the different components of the system, such as the cooling pump, the three-way valve and the heater using the readings of the temperature sensors (Paragraphs 0019, 0020, 0021, 0023).  Li shows in Fig. 1 that there is a bypass passage that can create a different coolant circuit.
Li teaches every limitation of claim 1 of the present invention and thus anticipates the claims.
Allowable Subject Matter
10.	Claims 2-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722